DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Summary
In the response filed June 13, 2022, claims 1, 4 and 11 are amended; claims 2 and 3 are cancelled; claims 6-10 are withdrawn; resulting in claims 1, 4, 5 and 11 are pending for examination.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by Applicants amendments to claim in the response filed June 13, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 7-11, filed June 13, 2022, with respect to claims 1, 4, 5 and 11 have been fully considered and are persuasive.  The previous rejections of claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over Lob et al. (US 6,135,503; previously cited) in view of Sugdon (US 2018/03746); of claims 1, 4, 5 and 11 under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0326789) in view of Sugdon (US 2018/0037046); and claims 1, 4 and 5 under 35 U.S.C. 103 as being unpatentable over Ivestor et al. (US 2016/0355045) in view of Sugdon (US 2018/0037046) have been withdrawn. 
Refer to the Reasons for Allowance section below for further explanation.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group III , as set forth in the Office action mailed on 04/16/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/16/2021 is partially withdrawn.  Claim 7, directed to a booklet comprising the hinged laminated body of claim 1 is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 6, 8, 9, 10, directed to a 2 layered hinged laminated body and a laminate body remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas DiCeglie on July 20, 2022.


The application has been amended as follows: 
Cancel withdrawn claims 6 and 8-10.
Regarding claim 7,  amend the claim to recite:
“A booklet comprising: the hinged laminate body according to claim  1 bound at the hinge portion.”


Reasons for Allowance

Claims 1, 4, 5, 7 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 is directed to a hinged body laminate comprising, in order, a transparent resin layer, a laser color layer arranged below the transparent resin layer, a watermarked sheet material comprising a watermark arranged below the laser coloring layer and a hinge layer arranged below the watermarked sheet material. The hinge layer, in plan view, has a portion overlapping with the transparent resin layer and a hinge portion protruding from the portion overlapping with the transparent resin layer. The watermarked sheet material includes an interlayer portion arranged between the transparent resin layer and the hinge layer, and a contiguous hinge arrangement portion provided to the hinge portion. The watermark of the watermarked sheet material is formed contiguously with the interlayer portion and the hinge portion of the watermarked sheet material. 
Independent claim 11 is directed to a hinged laminate body comprising, in order, a transparent resin layer, a laser coloring layer arranged below the transparent layer, a watermarked sheet material including watermarked paper having a watermark thereon arranged below the laser coloring layer and a hinge layer arranged below the watermarked sheet material. The hinge layer, in plan view, has a portion overlapping with the transparent resin layer and a hinge portion protruding from the portion overlapping with the transparent resin layer. The watermarked sheet material includes an interlayer portion arranged between the transparent resin layer and the hinge layer, as well as a continuous hinge arrangement portion provided to the hinge portion of the hinge layer. A portion of the watermarked paper is adhered to the laser coloring layer and a portion of the watermarked paper is adhered to the hinge layer. 
The closest prior art to the instant invention is to Lob et al. (US 6,135,503) in view of Sugdon (US 2018/03746); Lim et al. (US 2014/0326789) in view of Sugdon (US 2018/03746); and Ivestor et al. (US 2016/0355045) in view of Sugdon (US 2018/03746).
The primary reference Lob et al. teaches a data sheet for a passport (3; hinged laminate body) comprising a top transparent cover foil (7; transparent resin layer), a watermarked paper inlay (9; watermarked sheet material/watermarked paper) arranged below the top transparent cover foil (7; transparent resin layer) and a bottom transparent cover foil (8; hinge layer) arranged below the watermarked paper inlay (9; watermarked sheet material/watermarked paper) having a hinge portion that protrudes from the bottom transparent cover foil (8; hinge layer) (Figure 2; col. 2 Ln. 1-65, col. 4 Ln. 5-col. 5 Ln. 40). 
Primary reference Lim et al. teaches a multilayer personalized page (100, 200; hinged laminate body) for a passport book, comprising a protective polycarbonate overlayer (170,160,260,250; transparent resin layer); a polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) arranged below the protective polycarbonate overlayer (170,160,260,250; transparent resin layer); and a hinge layer (110,111, 210, 211) arranged below the a polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) comprising a hinge (111, 211; hinge portion) that enables the multilayer personalized page (100, 200; hinged laminate body) to be sewn or stapled together into a passport book (Figure 3, 5; [0024-0026]). 
Lim et al. does teach that the polycarbonate core layer with artwork (120,150,220,230; watermarked sheet material) can be provided with security features, such as laser engraving ([0025]). 
Primary reference Ivestor et al. teaches a security booklet having a data page (5; hinged body laminate) with personal data and security features to be fastened within a booklet (Abstract; Figure 1, 5; [0013-0017, 0054-0065, 0091-0096]). The data page (5; hinged body laminate) is comprised of a transparent polymer sheet (10; transparent resin layer); a single layer or multilayer substrate (11; watermarked sheet material); and a fabric band (7; hinge layer) that has a interlayer portion that is arranged within the layer structure of the data page (5; hinged body laminate) and a hinge area that protrudes from the data page (5; hinged body laminate), wherein the hinge area is the portion that is fastened within the booklet. Ivestor et al. further teaches that the polymer layers can be laser engraved, showing in Figure 14 that the laser engraving can span the interlayer area and the hinge area. 
Secondary reference Sugdon, used in combination with each of the primary references above, teaches a security or identity booklet (hinged laminate body) comprising pages comprised of conventional materials, including polycarbonate, wherein the pages  are provided with one or more security features such as watermarks, which can be easily authenticated ([0014-0021, 0032, 0041]). Sugdon further teaches that the biodata page can be provided with a watermark can be registered within or between the individual pages, or the watermark can be applied to the sheet such that it extends through the stitching region (i.e. hinge region) to increase the difficulty of replacing a single page while still being easily authenticated ([0014-0018, 0032, 0041]).
Independent claims 1 and 11 have been amended to include the recitation of a laser coloring layer arranged between the transparent resin layer and the watermark layer in the interlayer portion of the hinged laminate body, nor do the references specifically recite that the watermarked sheet material is the same size and shape as the hinge layer as presently required by the claims of the instant invention. None of the cited references, whether alone or in combination, teach or suggest the combination of features required by independent claims 1 and 11 of the instant application. Furthermore, as shown by paragraph [0055] of the pg-pub cited by the Applicant, the instant invention teaches that the adherence of a portion of the watermarked paper to the laser coloring layer and a portion of the watermarked paper adhered to the hinge layer results in a portion of the resin of the laser coloring layer and a portion of the hinge layer being incorporated into the fibers of the watermarked paper. This adherence allows for improved security, as any attempted disassembling of the hinged laminate would result in the watermarked paper being broken, a portion being adhered to the laser coloring layer and a portion adhered to the hinge layer, effectively destroying the watermarked paper. Additionally, having a watermark be contiguous across the interlayer portion and the hinge portion enhance the difficulty in counterfeit attempts, as it is hard to separately form the watermark in the interlayer portion and the outer layer portion ([0055] pg pub). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785